DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on July 5, 2022, has been received and made of record. In response to the Non-Final Office Action dated April 6, 2022, the title, abstract, and claims 1-6, 8-15 and 17 have been amended, and claim 7 has been cancelled.

Response to Arguments
Regarding the objection to the title, Applicant has amended the title to be more clearly indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
Regarding the objection to the drawings, claim 14 has been amended to delete the previously recited “detection unit.”  Therefore, the objection to the drawings is withdrawn.
Regarding the 35 U.S.C. 102 rejection of claims 1-6, 8 and 15-17, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 1-6, 8 and 15-17 is withdrawn.   

Allowable Subject Matter
Claims 1-6 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6 and 8-16, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a solid-state imaging device, comprising a substrate that comprises a pixel array unit sectioned into a matrix, wherein the pixel array unit comprises a plurality of sections, a plurality of normal pixels, a plurality of phase difference detection pixels, and a plurality of adjacent pixels adjacent to the plurality of phase difference detection pixels, wherein each of a normal pixel of the plurality of normal pixels, a phase difference detection pixel of the plurality of phase difference detection pixels, and an adjacent pixel of the plurality of adjacent pixels is in each section of the plurality of sections, each of the normal pixel, the phase difference detection pixel, and the adjacent pixel has a photoelectric conversion film, the photoelectric conversion film is sandwiched between an upper electrode and a lower electrode in a thickness direction of the photoelectric conversion film, the lower electrode, in the normal pixel, is separate for each section of the plurality of sections in which the normal pixel is present, the lower electrode of the phase difference detection pixel in a central region of the pixel array unit has a rectangular shape, the lower electrode of the phase difference detection pixel in a peripheral region of the pixel array unit has a triangular shape, and the lower electrode, in the adjacent pixel, extends from a section of the plurality of sections in which the adjacent pixel is present to a section of the plurality of sections in which the phase difference detection pixel adjacent to the adjacent pixel is present, when viewed from above the substrate.
	Regarding claim 17, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an electronic apparatus including a solid-state imaging device, the solid-state imaging device comprising a substrate that comprises a pixel array unit sectioned into a matrix, wherein the pixel array unit comprises a plurality of sections, a plurality of normal pixels, a plurality of phase difference detection pixels, and a plurality of adjacent pixels adjacent to the plurality of phase difference detection pixels, wherein each of a normal pixel of the plurality of normal pixels, a phase difference detection pixel of the plurality of phase difference detection pixels, and an adjacent pixel of the plurality of adjacent pixels is in each section of the plurality of sections, each of the normal pixel, the phase difference detection pixel, and the adjacent pixel has a photoelectric conversion film, the photoelectric conversion film is sandwiched between an upper electrode and a lower electrode in a thickness direction of the photoelectric conversion film, the lower electrode, in the normal pixel, is separate for each section of the plurality of sections in which the normal pixel is present, the lower electrode of the phase difference detection pixel in a central region of the pixel array unit has a rectangular shape, the lower electrode of the phase difference detection pixel in a peripheral region of the pixel array unit has a triangular shape, and the lower electrode, in the adjacent pixel, extends from a section of the plurality of sections in which the adjacent pixel is present to a section of the plurality of sections in which the phase difference detection pixel adjacent to the adjacent pixel is present, when viewed from above the substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2021/0029317 to Ando et al. teaches an example of a phase difference detection pixels with triangular electrodes.
U.S. Patent Publication No. 2019/0020835 to Takahashi et al. teaches an example of a triangular electrodes.
U.S. Patent Publication No. 2018/02277526 to Tokuhara et al. teaches an example of a phase difference detection pixels with triangular electrodes.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697